COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN THE MATTER OF THE ESTATE OF                   §              No. 08-19-00231-CV
  JOSEPH ABRAHAM, JR. A/K/A
  JOSEPH (SIB) ABRAHAM, JR.,                       §                Appeal from the
  DECEASED,
                                                   §              Probate Court No. 1
                          Appellant.
                                                   §            of El Paso County, Texas

                                                   §             (TC# 2014-CPR02054)

                                               §
                                             ORDER

           Appellee Albert Bloxom, successor dependent administrator of the Estate of Joseph

Abraham, Jr., has filed a motion to abate this appeal pending a decision from the Texas Supreme

Court in Cause No. 19-1059. Appellee contends that the issues in this appeal overlap

substantially with those raised in the petition for review in Cause No. 19-1059.

           The motion to abate is GRANTED. This appeal is abated for six months or until the

Texas Supreme Court grants or finally denies the petition for discretionary review filed in Cause

No. 19-1059, whichever occurs first. Counsel are admonished to file notice with this Court in

the event action is taken in Cause No. 19-1059 by the Texas Supreme Court. The briefing

deadlines are hereby suspended during the abatement and will be reset once the abatement period

is over.

           IT IS SO ORDERED this 25th day of February, 2020.

                                               PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.